

116 S1952 IS: Local School Foods Expansion Act of 2019
U.S. Senate
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1952IN THE SENATE OF THE UNITED STATESJune 25, 2019Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Richard B. Russell National School Lunch Act to establish a program for the
			 procurement of domestically grown unprocessed fruits and vegetables to
			 provide healthier school meals, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Local School Foods Expansion Act of 2019. 2.Program for procurement of domestically grown unprocessed fruits and vegetablesSection 6(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(f)) is amended—
 (1)in the subsection heading, by striking Pilot project for procurement of and inserting Program for procurement of domestically grown; (2)in paragraph (1)—
 (A)by striking conduct a pilot project and inserting carry out a program (referred to in this subsection as the program); (B)by inserting domestically grown before unprocessed; and
 (C)by striking more than 8 and inserting less than 15; (3)by striking pilot project each place it appears and inserting program;
 (4)in paragraph (2), in the matter preceding subparagraph (A), by inserting domestically grown before unprocessed; (5)in paragraph (5)—
 (A)in the paragraph heading, by striking Recordkeeping and reporting and inserting Recordkeeping, reporting, and evaluation; (B)in subparagraph (B)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period at the end and inserting ; and; and
 (iii)by adding at the end the following:  (iii)the challenges and opportunities presented by the program in the State.; and
 (C)by adding at the end the following:  (C)Program evaluation (i)In generalNot later than 2 years after the date of enactment of this subparagraph, the Secretary shall evaluate the impact of the program, including with respect to—
 (I)the quantity and cost of each type of unprocessed fruit and vegetable procured by each State under the program;
 (II)the benefit of the procured unprocessed fruits and vegetables to school food service in each State, including the benefit to meeting school meal requirements; and
 (III)the economic impact of the program on agricultural producers in the State. (ii)ReportNot later than 4 years after the date of enactment of this subparagraph, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes the results of the evaluation conducted under clause (i) and an analysis of that evaluation.; and
 (6)by adding at the end the following:  (6)Funding (A)Mandatory fundingThere is appropriated to carry out this subsection $15,000,000 for each of fiscal years 2020 through 2024.
 (B)ReservationOf the funds appropriated under subparagraph (A) for each fiscal year, $10,000,000 shall be reserved for States selected under the program under paragraph (1) to carry out the activities described in subparagraph (C)(i).
						(C)Administrative costs; technical assistance
 (i)In generalThe funds reserved under subparagraph (B) shall be used— (I)for the administrative costs of carrying out the program; and
 (II)to provide technical assistance and outreach to vendors to become certified to participate in the program.
 (ii)Minimum allotmentOf the funds reserved under subparagraph (B), each State selected under paragraph (3)(A) shall receive not less than $300,000 for each fiscal year during which the State participates in the program.
							.
			